Title: [Diary entry: 12 December 1788]
From: Washington, George
To: 

Friday 12th. Thermometer at 35 in the Morning—46 at Noon and 46 at Night—Clear in the forenoon with appearances of Snow, in the afternoon but these vanished before Night. Wind Southerly all day. Visited all the Plantations. In the Neck 7 Plows were in No. 8 breaking it up. The other hands were pulling and getting in Corn; and topping Carrots. At Muddy hole—3 plows were at work in No. 5. The other hands were in part threshing Oats and part at Frenchs about the Potatoes. At Dogue run—the Plow horses were treading Wheat and the hands attending—getting in & husking Corn. At the Ferry & Frenchs—6 Plows were at work in No. 5 at the Ferry. The other hands were all employed abt. the Potatoes.